Citation Nr: 1426653	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for organic heart disease with hypertension and atrial fibrillation, prior to December 8, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for organic heart disease with hypertension and atrial fibrillation, status postoperative permanent pacemaker, since March 1, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to December 8, 2009 and since March 1, 2010.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1964 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas, which continued a 30 percent rating for organic heart disease with hypertension and atrial fibrillation, postoperative permanent pacemaker, and denied entitlement to TDIU.  The Board notes that in a rating decision dated September 2010, the RO assigned a temporary 100 percent rating for organic heart disease with hypertension and atrial fibrillation, postoperative permanent pacemaker, from December 8, 2009 to March 1, 2010.  As the assignment of a 100 percent rating is a grant of the maximum benefit allowable, this period therefore is not on appeal.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran originally had filed a claim for TDIU in November 2008, the claim was denied in a September 2010 rating decision and the Veteran did not appeal the denial.  However, in his September 2013 Board hearing, the Veteran again raised the issue of unemployability due to his service-connected heart condition.  Therefore, a TDIU claim is inferred, for the period prior to December 8, 2009 and since March 1, 2010.  As stated above, the period from December 8, 2009 to March 2010 is not on appeal, due to the grant of a 100 percent rating for that period.  38 C.F.R. § 4.14(a).

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 8, 2009, the Veteran's service-connected organic heart disease did not result in congestive heart failure, did not cause a workload of less than 5 METs, and resulted in left ventricular dysfunction with an ejection fraction of greater than 50 percent.

2.  Since March 1, 2010, the Veteran's service-connected organic heart disease did not result in congestive heart failure, and did not cause a workload of less than 5 METs, but did result in left ventricular dysfunction with an ejection fraction of 40 percent.

3.  For both periods on appeal, the Veteran's diastolic blood pressure readings have not been predominantly 100 or more and his systolic blood pressure readings have not been predominantly 160 or more.




CONCLUSIONS OF LAW

1.  Prior to December 8, 2009, the criteria for an evaluation in excess of 30 percent, for organic heart disease with hypertension and atrial fibrillation are not met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101-7005.

2.  Since March 1, 2010, the criteria for an evaluation of 60 percent, but no higher, for organic heart disease with hypertension and atrial fibrillation, status postoperative permanent pacemaker are met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101-7108.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2008 letter, which was provided to the Veteran prior to the adjudication of his present claim for an increased rating in April 2009, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating his claim, as well as regulations pertinent to the establishment of an effective date and of the disability rating .  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additional notice was provided in a March 2010 letter.  Thereafter, the claims on appeal were readjudicated in a September 2010 decision review officer decision.  Accordingly, the duty to notify has been fulfilled.

VA has also fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence that he is in receipt of disability benefits from the Social Security Administration; therefore, the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009).   The Veteran was also afforded the opportunity to give testimony and set forth his contentions at a hearing before the Board in September 2013. 

A VA examination was conducted in April 2010.  The VA examiner examined the Veteran and detailed his symptomatology in the examination report, but did not review the claims file; however, as the increased rating claim concerns the current severity of the heart condition, the Board finds that the VA examiner's inability to review the claims file is not prejudicial to the Veteran.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Legal Criteria

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Prior to December 8, 2009, the Veteran's heart disease is rated as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101-7005.  In the assignment of diagnostic codes, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated code indicates that hypertensive vascular disease (7101), is the service-connected disorder, and  arteriosclerotic heart disease (7005), constitutes a residual condition.

Under Diagnostic Code 7101, a 10 percent rating is appropriate for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more. The highest rating under this Diagnostic Code, 60 percent, will be assigned with diastolic pressure predominantly 130 or more.  

Under Diagnostic Code 7005,  a 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  An evaluation of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

Since March 1, 2010, the Veteran's disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101-7108.  Diagnostic Code 7108 (implantable cardiac pacemakers) was assigned after the Veteran received a pacemaker in December 2009.  Under Diagnostic Code 7018, implantable cardiac pacemakers are rated as 100 percent disabling for two months following hospital admission for implantation or re-implantation.  Diagnostic Code 7018 directs that, thereafter, ratings under Diagnostic Codes 7010 (supraventricular arrhythmias), 7011 (ventricular arrhythmias (sustained)), and 7015 (antrioventricular block) are applicable.

In this case, the Veteran's heart disease is rated under Diagnostic Code 7011.   Diagnostic Code 7011 has the same rating schedule as Diagnostic Code 7005, except that a maximum schedular rating of 100 percent is also warranted for an indefinite period from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for an indefinite period from the date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  

III.  Analysis

Prior to December 8, 2009

The record reflects that a VA examination was scheduled for January 2009, but the Veteran had failed to report and the examination was cancelled.  The Veteran later stated that he had he was hospitalized in intensive care at the time of the examination.  Private treatment records that indicate that in January 2009, he was admitted to North Metro Medical Center for pneumonia after complaints of dyspnea.  During hospitalization, a January 2009 echocardiogram revealed normal left ventricular systolic function with an estimated left ventricular ejection fraction of at least 55 percent.  Trace aortic insufficiency, mild to moderate mitral regurgitation, and a trace to mild tricuspid regurgitation was noted.  The Veteran was also noted to be in atrial fibrillation throughout the study.

Additional private treatment records from the Veteran's private cardiologist show that in April 2009, the Veteran complained of fatigue, shortness of breath, and edema.  The Veteran was diagnosed with chronic atrial fibrillation and hypertensive cardiovascular disease.  The Veteran described being able to work in his yard for three to four hours without significant fatigue.  Following an exercise stress test, the his maximum workload was 6.10 METs, and the test was stopped due to fatigue.  His resting echocardiogram showed atrial fibrillation with left ventricular ischemia and premature ventricular contractions (PVC's).  Cardiac ultrasound confirmed normal left ventricular function with an ejection fraction of 60 percent.  In December 2009, the Veteran was still complaining of fatigue, and noted more edema recently.  Cardiac examination was remarkable for his irregular rhythm and slow rate and peripheral edema.  An echocardiogram showed atrial fibrillation with slow ventricular response, and left ventricular hypertrophy.  Cardiac ultrasound showed ejection fraction at 55 percent, abnormal diastolic function, mild mitral and pulmonic regurgitation, and minimal aortic regurgitation.  A cardiac pacemaker was recommended. 

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to December 8, 2009.  There was no evidence of acute congestive heart failure.  And while there was evidence of left ventricular hypertrophy in April 2009, the ejection fraction recorded was 55 percent.  There is no evidence of ejection fractions lower than 50 percent during this appeal period.  Also, while the Veteran complained of symptoms such as fatigue, and shortness of breath in April 2009, METs testing showed the Veteran with a workload of 6.10 METs.  Accordingly, the evidence of record more nearly approximates the criteria for a 30 percent rating for the period prior to December 8, 2009.  

The Board acknowledges the Veteran's contentions that his heart disability is more severely disabling than the 30 percent assigned.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating, he is not competent to make such an assertion.  Furthermore, although his symptoms may indeed be worse, the medical evidence of record does not show that they rise to the level that would warrant the assignment of a 60 percent rating during this period. 

The Board has also considered the rating criteria under Diagnostic Code 7007 (hypertensive heart disease), 7011 (ventricular arrhythmias (sustained)), 7015 (atrioventricular block), which allow for ratings in excess of 30 percent.  However, as noted above, the criteria are identical to those used in determining a rating under Diagnostic Code 7005, and the evidence of record does not show the level of symptomatology needed to warrant a rating higher than 30 percent.

The Board has also considered whether a higher rating under Diagnostic Code 7010, which provides for ratings for permanent atrial fibrillation, is applicable.  However, a 30 percent rating is the maximum schedular rating available under this code, which does not provide the basis for a higher rating.  There are no other relevant diagnostic codes that could provide the Veteran with an increased disability rating.

Since March 1, 2010

Since March 1, 2010, the evidence of record consists of a VA examination conducted in April 2010.  The examiner indicated that the claims file was not reviewed.  After the placement of his pacemaker, the Veteran had returned to activity, was able to walk a mile and a half, shower, and mow the lawn with a push mower.  The examiner stated that the Veteran's estimated MET level was 6, based on capability of walking and mowing the lawn.  The examiner also stated that the Veteran's left ventricular ejection fraction was 55 percent, but did not provide the basis for that finding.  End-diastolic left ventricular volume was also noted as normal.  He was diagnosed as having organic heart disease with hypertension and chronic atrial fibrillation.  

In May 2010 VA treatment records, the Veteran complained of fatigue that was gradually progressive over the past few years.  It was noted that his fatigue could be related to his diastolic dysfunction, but that his blood pressure was well controlled.

Private medical records from St. Vincent Health System dated April 2011 show the Veteran having undergone a left heart catherization and selective coronary angiography.  A report from the Veteran's treating cardiologist noted that angiographic data showed the left ventricle to be mildly dilated.  Ejection fraction was estimated to be 40 percent and noted as mildly reduced because of a hypokinetic segment along the anterolateral wall.  

Although the April 2010 VA examiner noted an ejection fraction of 55 percent, given the April 2011 finding of an ejection fraction of 40 percent, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran exhibited left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to a rating of 60 percent for the period since March 1, 2010.  

However, the evidence does not show that the Veteran exhibits the symptoms necessary for a 100 percent rating, to include chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

As the Veteran was given a temporary 100 percent rating for the implantation of a cardiac pacemaker under Diagnostic Code 7018, a separate rating under Diagnostic Codes 7010, and 7015 has also been considered.  There is no higher rating than 30 percent under Diagnostic Code 7010.  As noted above, Diagnostic Codes 7005, 7011, and 7015 have the same rating criteria, so an additional evaluation under Diagnostic Code 7015 cannot be assigned.  See 38 C.F.R. § 4.14.

The rating criteria for hypertensive heart disease under Diagnostic Code 7007 also allows for ratings in excess of 30 percent.  However, as noted above, the criteria are identical to those used in determining a rating under Diagnostic Code 7005.  As discussed above, the evidence of record does not show the level of symptomatology needed to warrant a rating higher than 30 percent under the applicable rating criteria.

Separate Rating for Hypertension

The Board has also considered whether a separate compensable rating for hypertension at any point during either appeal period would be appropriate.  As stated previously, to warrant a 10 percent rating, the evidence would have to show that diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with requirement of continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A review of VA treatment records dated from December 2007 to December 2008 reflect blood pressure readings of 136/74 and 134/74.  Private treatment records show readings of 148/72 in December 2008, and 147/82 in January 2009.  A November 2009 VA treatment record shows a reading of 146/72.  Private treatment records show an April 2009 reading of 134/68 and a  December 2009 reading of 150/80.  The April 2010 VA examination reflects a reading of 132/78.  Additional VA treatment records show a May 2010 reading of 129/69, October 2010 reading of 131/74, June 2011 reading of 113/72, December 2011 readings of 136/78 and 140/83, and May 2012 readings of 120/70 and 130/82.  A June 2013 private treatment records shows a reading of 116/68.  Thus, while the Veteran does require medication for control of his blood pressure, his systolic blood pressure has not predominantly measured 160 or more, nor has diastolic pressure measured predominantly 100 or more at any time during either appeal period.  As the Veteran's hypertension does not meet the criteria for a compensable rating for hypertension under Diagnostic Code 7101 during either appeal period, a separate rating is not appropriate.

IV.  Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the rating criteria permit higher schedular evaluations than are currently assigned for additional signs and symptoms of disability, or greater degrees of disability.  The Veteran's symptoms of left ventricular dysfunction with ejection fractions no greater than 40 percent, along with a METs level of 6, as well as  symptoms of fatigue and shortness of breath, are fully compensated by the schedular criteria applied in this case.  The Schedular criteria are adequate, and no further discussion of 38 C.F.R. § 3.321 is required.




ORDER

An evaluation in excess of 30 percent for organic heart disease with hypertension and atrial fibrillation, prior to December 8, 2009, is denied.

An evaluation of 60 percent, but no higher, for organic heart disease with hypertension and atrial fibrillation, status postoperative permanent pacemaker, since March 1, 2010, is granted.


REMAND

With regard to the issue of TDIU, the Veteran contends that his service-connected heart condition caused him to lose his pilot's medical certificate, which in turn ended his career as an airline pilot.  He also stated that he was forced to quit his last job as a driver for a rental car company because he would get lightheaded and weak, and almost pass out while working.

In this case, as discussed above, the Veteran is service-connected for organic heart disease with hypertension and atrial fibrillation, status postoperative permanent pacemaker, and is rated at 30 percent prior to December 8, 2009 and 60 percent since March 1, 2010.  Pursuant to 38 C.F.R. § 4.16(a), the Veteran does not meet the percentage requirements for a schedular evaluation prior to December 8, 2009, but does meet the percentage requirements since March 1, 2010.  However, the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran is unemployable due to his service-connected disability.  As such, a remand is warranted to obtain a VA examination with an opinion regarding the impact of the Veteran's service-connected disability on his occupational functioning, and his ability to obtain and/or maintain substantially gainful employment.  
    
With regard to the appeal period prior to December 8, 2009, if the examiner renders the opinion that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disability, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

Additionally, while the claims file reflects that  a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, was submitted by Arkansas Department of Veterans Affairs, one of the Veteran's former employers, no 21-4192 has been submitted from Enterprise Car Rental, the Veteran's last employer.  On remand, Enterprise Car Rental should be asked to complete a 21-4192.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed, VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Enterprise Car Rental.  Upon receipt of such, the AOJ should then forward the 21-4142 to Enterprise Car Rental to complete and return.  All efforts to obtain records must be documented in the file, and if records are not available after appropriate development actions are pursued, the Veteran must be so informed.

2.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion addressing the Veteran's employability.  The claims file must be made available to and be reviewed by the examiner. 

The examiner is requested to comment on the impact of the Veteran's service-connected disability on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment, both prior to December 8, 2009, and after March 1, 2010; including whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation, prior to December 8, 2009 and since March 1, 2010.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, with regard to the appeal period prior to December 8, 2009, if the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities, then the RO must refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on this issue.

4.  After all the foregoing development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


